<CiKICE, Justice.
Where a contested issue in a divorce suit was whether or not the plaintiff was a resident of the county wherein the suit was brought, and had been for more than twelve months before filing the suit, and the court having specifically charged the jury that such was one of the issues for them to determine, and that they could not find in favor of the plaintiff unless they found that he had been a resident •of the county for at least twelve months before the filing of the petition, *821a ground of a motion for a new trial is without merit, which' complains that the court, without any request therefor, failed to instruct the jury as to any rule or statement of the law of residence or domicile by which the jury could legally determine whether or not a bona fide residence had been established and maintained in the county in which the action was brought for the statutory period of twelve months before the filing of the suit, and that the failure to so instruct the jury, by some appropriate charge, or by giving in charge sections 79-401 and 79-406 of the Code, left the jury without a guide by which they might determine whether or not a legal residence had been established and maintained in the county in which the action was brought.
No. 14863.
June 9, 1943.
2. The verdict was supported by the evidence, and the judge having approved the same, his refusal of a new trial will be affirmed.

Judgment affirmed.


All the Justices concur.

J. B. Templeton and Hardin & McCamy, for plaintiff in error.
G. W. Langford, Shaw & Shaw, Rosser & Rosser, and S. W. Fariss, contra.